Citation Nr: 0424925	
Decision Date: 09/09/04    Archive Date: 09/16/04

DOCKET NO.  00-16 235	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen the claim for entitlement to service connection for 
the cause of the veteran's death.

2.  Entitlement to death benefits pursuant to the provisions 
of 38 U.S.C.A. § 1151.

3.  Entitlement to Dependent's Educational Assistance 
benefits under Chapter 35, Title 38, United States Code.


REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel


INTRODUCTION

The veteran had recognized service from April 1948 to January 
1950 and from February 1951 to November 1952.  He died in 
July 1990.  The appellant is his surviving spouse.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a VA letter dated December 1999 from the 
Department of Veterans Affairs (VA) Regional Office (RO), 
which denied reopening the appellant's claim of entitlement 
to service connection for the cause of the veteran's death.

In July 2000, the appellant claimed entitlement to service-
connected death benefits pursuant to 38 U.S.C. § 1151.  In 
June 2004, the RO issued a statement of the case (SOC), on 
the issue.  The veteran's June 2004 VA Form 646 as been 
accepted by the Board as timely substantive appeal.  As such, 
the Board will consider the appellant's § 1151 claim.




FINDINGS OF FACT

1.  By unappealed decision dated in August 1990, the RO 
denied entitlement to service connection for the cause of the 
veteran's death.

2.  The subsequently received evidence does not bear directly 
and substantially upon the specific matter under 
consideration; is cumulative or redundant of the evidence 
previously of record; and/or is not, by itself or in 
connection with evidence previously assembled, so significant 
that it must be considered in order to fairly decide the 
merits of the claim.

3.  The veteran died at the Nashville VA medical facility on 
July 22, 1990, as the result of metastatic carcinoma of the 
lung.

4.  The proximate cause of the veteran's death was not due to 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of VA in 
furnishing medical treatment.

5.  The veteran received an honorable discharge from service.  
He did not die as a result of a service-connected disability 
and was not entitled to a permanent and total service-
connected disability rating at the time of his death.


CONCLUSIONS OF LAW

1.  The unappealed August 1990 rating decision is final.  38 
U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. § 20.1103 (2003).

2.  No new and material evidence has been received to reopen 
the claim of entitlement to service connection for the cause 
of the veteran's death.  38 U.S.C.A. § 5108 (West 2002); 38 
C.F.R. § 3.156(a) (2003).

3.  The requirements for disability benefits for the cause of 
the veteran's death as a result of VA medical treatment under 
38 U.S.C. § 1151 are not met.  38 U.S.C.A. § 1151 (West 
2002); 38 C.F.R. § 3.358 (2003).

4.  The appellant does not meet the criteria for eligibility 
for Dependent's Educational Assistance pursuant to Chapter 
35, Title 38 of the United States Code.  38 U.S.C.A. § 3500 
(West 2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The VCAA is applicable in this case.  The Act and 
implementing regulations essentially provides that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim and also includes new notification 
provisions.  

In the recently decided case of Pelegrini v. Principi, 18 
Vet.App. 112 (2004), referred to as Pelegrini II, the United 
States Court of Appeals for Veterans Claims (Court) 
essentially held that VA must provide notice "upon receipt" 
and "when" mandate that notice precede an initial 
unfavorable AOJ (agency of original jurisdiction) decision on 
a service-connection claim.  The Court also specifically 
recognized that, where, as in the case currently before the 
Board, that notice was not mandated at the time of the 
initial AOJ decision, the AOJ did not err in not providing 
such notice specifically complying with section 5103(a)/§ 
3.159 because an initial AOJ adjudication had already 
occurred.  For the reasons enumerated below, there is no 
indication that there is any prejudice to the veteran by the 
order of the events in this case.  See Bernard v. Brown,  4 
Vet. App. 384 (1993).  Any error in the sequence of events is 
not shown to have any effect on the case, or to cause injury 
to the veteran.  As such, the Board concludes that any such 
error is harmless, and does not prohibit consideration of 
this matter on the merits.  See ATD Corp. v. Lydall, Inc., 
159 F.3d 534, 549 (Fed. Cir. 1998); Miles v. Mississippi 
Queen, 753 F.2d 1349, 1352 (5th Cir. 1985).  

In December 1999, the RO denied service connection for the 
cause of the veteran's death as not well-grounded.  In 
February 2001, the issue of service connection for the cause 
of death pursuant to 38 U.S.C.A. § 1151 was raised.  In March 
2001, the RO informed the appellant that a change in law 
(VCAA) required VA to reconsider the claim for sc for the 
cause of death.  In the same letter, the appellant was 
informed of the requirements of VCAA.  A rating action in 
March 2003 denied service connection for the cause of death 
pursuant to 38 U.S.C.A. § 1151.  In March 2003, a statement 
of the case addressing the issues of service connection for 
the cause of death and entitlement to Dependent's Education 
Assistance was issued.  It contained the law and regulation 
pertaining to VCAA.  In May 2003, the appellant presented 
testimony before the undersigned veteran's law judge during a 
hearing at the RO.  In April 2004, the RO informed the 
veteran of the requirements of VCAA.  In statement and 
supplemental statements of the case dated in March 2000 March 
2003 and June 2004, the veteran was provided with the 
applicable law and regulations regarding VCAA.

Factual Background

Review of the claims file reveals that in July 1990, the 
appellant requested benefits as the surviving spouse of the 
veteran.  She subsequently filed a formal application for 
Dependency and Indemnity Compensation (DIC), claiming 
entitlement to service connection for the cause of the 
veteran's death.

Clinical evidence of record consisted of the veteran's 
service medical records, which show that no pertinent 
disabilities were reported on the discharge examination 
report; post service VA and private outpatient treatment 
records dated from 1983 to 1990 and the veteran's death 
certificate.  The post service records are significant in 
that they show the veteran's history of treatment for major 
depression, PTSD, paroxysmal atrial tachycardia, history of 
chronic obstructive pulmonary disease, history of peptic 
ulcer disease, bladder outlet obstruction secondary to benign 
prostatic hypertrophy, and degenerative joint disease of the 
lumbar spine.  The veteran's death certificate reflects he 
died in July 1990.  The immediate cause of death was 
metastatic cancer-presumed pulmonary primary.  

In August 1990, the RO denied the appellant's claim on the 
basis that the veteran's death was not established by 
evidence of record to have been due to his active military 
service.  The appellant was notified of the decision, as well 
as her appellate rights, by a September 1990 letter, but she 
did not perfect an appeal within the applicable time period.

In September 1999, the appellant again requested benefits as 
the surviving spouse of the veteran.  By December 1999 
letter, the RO notified the appellant that her claim for 
death benefits had been denied as the evidence failed to 
establish that the veteran's death was due to a service-
connected disease or injury.  In her VA Form 9 dated in July 
2000, she argued that the VA did not provide proper treatment 
of the veteran's cancer.  She essentially contends that the 
VA failed to provide timely and necessary treatment for the 
veteran's cancer and that this may have cause or contributed 
to his demise.

In support of her claim, she submitted copies of documents 
previously submitted as well as records of private treatment 
which show the veteran was hospitalized in December 1988 for 
treatment of depression.  During his confinement, he 
complained of pain and weakness in both legs as well as cool 
extremities.  X-rays of the spine, knees and legs were 
normal.  An entry dated in January 1989, noted complaints of 
low back and bilateral calf pain for a number of years, which 
was activity related.  In February 1989, during evaluation of 
the veteran for neurogenic bladder problems, it was noted 
that for the past three years he had pain and vague swelling 
of his ankles and knees for the past five years.  For the 
past year he has had some leg weakness and paresthesias.  The 
veteran's history of prolonged depression was noted.  The 
examiner noted the veteran had signs of bilateral ataxia, 
neurogenic bladder and weight loss related to his depression.  
It was noted that it was difficult to know how much of these 
problems might be related to the relatively high doses of 
anti-depressant medications that he was receiving.  A May 
1989 VA chest X-ray was negative for any pertinent 
disability.  

Terminal hospitalization records show that on July 14, 1990, 
the veteran presented to Triage with complaints of right 
upper quadrant pain over a two week period, dark urine and 
malaise.  In the subsequent week, he had complaints of 
increasing malaise, anorexia with chills and night sweats 
with no vomiting or fever.  He also noted increasing 
abdominal girth and constipation for one month.  He was 
apparently seen by a health nurse in the interim and blood 
obtained revealed a total bili. of 10.7 which had increased 
from 6.8 the week prior.  Given that initial history the 
impression was hepatitis with serologies pending.  The 
veteran was scheduled to return for follow-up on an 
outpatient basis.  However, he returned on July 17, 1990, 
secondary to increasing malaise.  A chest-X-ray revealed 
interval development of a mass in the left upper lobe.  
Neoplasm was suspected.  Workup revealed a left hilar mass 
and multiple lesions of the liver on CT scan presumed to be 
metastatic from the left hilar mass.  A bronchoscopy was 
planned but the veteran died 5 days later, before the 
procedure could be performed.  A needle biopsy of the liver 
confirmed the final diagnosis of metastatic small cell 
carcinoma of the lung.  

The appellant presented testimony at a travel board hearing 
in May 2003 about the severity and treatment of the veteran's 
psychiatric disorders.  She testified that over the years the 
veteran had been prescribed many medications in an attempt to 
treat his psychiatric symptoms.  She also testified that in 
the five to six weeks prior to his death the veteran had 
experienced an increase in physical difficulties, 
particularly swelling of the extremities.  She testified that 
despite the veteran's deteriorating physical health, the VA 
continued to treat his psychiatric symptoms and did not 
properly address his physical problems.  

In a subsequent statement the appellant's representative 
contends that the veteran's psychiatric disability 
significantly contributed to the veteran's death either by 
masking symptoms that could have been potentially associated 
with the veteran's diagnosed cancer or limited his ability to 
ward off the effects that resulted in his demise.

New and Material Evidence

While regulations implementing the VCAA contain an amendment 
of the definition of new and material evidence and rules 
prescribing certain VA duties in the context of an attempt to 
reopen a finally decided claim, these changes specifically 
apply only to claims filed on or after August 29, 2001.  38 
C.F.R. §§ 3.156(a), 3.159(c), 3.159(c)(4)(iii) (2003).  As 
the appellant's claim to reopen was already pending on the 
effective date of the new regulations, and as the new 
regulations expressly apply only to newly-filed claims, the 
Board finds that such provisions are inapplicable here.

The veteran's death certificate indicates that he died in 
July 1990 and that the immediate cause of his death was 
metastatic cancer - presumed pulmonary primary.  The veteran 
had no claims pending.  He was service-connected and in 
receipt of a 30 percent disability rating for PTSD.  
Currently the appellant is seeking to reopen her claim for 
service connection for cause of death, which was initially 
denied by the RO in an August 1990 rating decision.  The 
appellant was notified of that decision, but did not appeal.  
That was the last final denial on any basis.  

Generally, a claim which has been denied in an unappealed RO 
decision or an unappealed Board decision may not thereafter 
be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) 
(West 2002).  The exception to this rule is 38 U.S.C.A. § 
5108, which provides that if new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim.

New and material evidence is defined as evidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156 (a); Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

Furthermore, the United States Court of Appeals for Veterans 
Claims (Court) has stated that in determining whether the 
evidence is new and material, the credibility of the newly 
presented evidence is to be presumed.  See Kutscherousky v. 
West, 12 Vet. App. 369, 371 (1999) (per curiam) (holding that 
the 'presumption of credibility' doctrine, as articulated in 
Evans v. Brown, 9 Vet. App. 273 (1996), was not altered by 
the ruling in Hodge, and continues to be binding precedent).  
The Board is required to give consideration to all of the 
evidence received since the last disallowance of this claim 
on any basis, in this case, since the RO decision dated in 
August 1990.  See Hickson v. West, 12 Vet. App. 247, 251 
(1999).

In order for service connection for the cause of the 
veteran's death to be granted, it must be shown that a 
service-connected disability caused the death, or 
substantially or materially contributed to it.  38 U.S.C.A. § 
1310 (West 2002); 38 C.F.R. § 3.312 (2003).

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in the 
active military service or, if pre-existing active service, 
was aggravated therein.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. § 3.303 (2003).  Notwithstanding the foregoing, 
service connection may be granted for disease, which is 
diagnosed after discharge from military service, when all of 
the evidence establishes that such disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2003).

The evidence missing at the time of the August 1990 decision 
was evidence demonstrating a causal relationship between the 
veteran's service and the cause of his death.  While 
additional documents have been associated with the file, the 
record still does not contain any such evidence, which would 
relate the veteran's death to service or to his service 
connected PTSD.  In fact, with the exception of additional 
records from the veteran's terminal hospitalization, much of 
the evidence received since the RO's August 1990 decision 
consists of duplicate copies of post service medical records.  
The additional terminal records are new inasmuch as they were 
not previously of record.  As to their materiality, the 
evidence received into the record since the August 1990 RO 
decision does not suggest a nexus between the cause of the 
veteran's death, and any injury, disease or event, noted 
during the veteran's military service or to PTSD.  The Board 
has afforded consideration to all of the additionally 
received evidence, however, none of that evidence is both new 
and material so as to warrant reopening the appellant's 
claim.  

In her testimony, the appellant, in large part, reiterates 
previously considered contentions relevant to the claimed 
disabilities causing and/or contributing to the veteran's 
death.  The Board notes that to the extent that the appellant 
is merely restating previously documented contentions, her 
statements are not new.  Moreover, the Board emphasizes that 
the RO's August 1990 denial of service connection for the 
cause of the veteran's death was based upon the absence of 
competent evidence of a causal link between such death and 
the veteran's military service.  Although the Board does not 
doubt the appellant's sincerity, as a lay person, she is not 
competent to render an opinion concerning medical diagnosis 
or medical causation.  See Espiritu v. Derwinski, 2 Vet. App. 
492 (1992); see also Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993).  Therefore, her own statements are not material and 
are not sufficient to reopen the claim.

Absent evidence that tends to relate the veteran's demise to 
his military service or to the PTSD, the record reveals that 
the evidence received subsequent to the unappealed August 
1990 RO decision does not bear directly and substantially 
upon the specific matter under consideration; is cumulative 
or redundant of the evidence previously of record; and/or is 
not, by itself or in connection with evidence previously 
assembled, so significant that it must be considered in order 
to fairly decide the merits of the claim.  As such, it is not 
"new and material" as contemplated by law.  See 38 C.F.R. 
§ 3.156(a).  It simply does not tend to indicate that the 
applicable provisions of 38 U.S.C.A. §§ 1110, 1310 (West 
2002); 3 8 C.F.R. § 3.312 (2003) have been met.  It follows 
that the recently submitted evidence is insufficient to 
reopen the appellant's claim of entitlement to service 
connection for the cause of the veteran's death.  See 38 
U.S.C.A. § 5108.

Entitlement to Service-Connected Death Benefits Pursuant to 
38 U.S.C. § 1151

The appellant contends that VA treatment caused or 
contributed to the veteran's death, essentially claiming that 
VA erred by not properly diagnosing or treating the for 
cancer.  Through her representative, she also claims that the 
veteran's many antidepressant medications taken for the 
service connected PTSD may have masked some of his 
physiological difficulties that may have otherwise enabled an 
earlier cancer diagnosis or at least ward off the effects of 
cancer, which was implicated in the veteran's death.  

Initially, the Board notes that 38 U.S.C. § 1151 was amended 
by section 422(a) of Pub. L. No. 104-204.  The revised law is 
effective with respect to claims filed on or after October 1, 
1997.  The appellant's claim for DIC was filed in 1999 and 
therefore, the amended law is applicable.  See VAOPGCPREC 40-
97 (Dec. 31, 1997).

Under the amended law, compensation shall be awarded for a 
qualifying additional disability or death in the same manner 
as if such additional disability or death was service- 
connected.  For purposes of this section, a disability or 
death is a qualifying additional disability if the disability 
or death was not the result of the veteran's willful 
misconduct and (1) the disability or death was caused by 
hospital care, medical or surgical treatment, or examination 
furnished the veteran under any law administered by the 
Secretary, and the proximate cause of the disability or death 
was (A) carelessness, negligence, lack of proper skill, error 
in judgment, or similar instance of fault on the part of the 
Department in furnishing the hospital care, medical or 
surgical treatment, or examination; or (B) an event not 
reasonably foreseeable.  38 U.S.C.A. § 1151 (West 2002).

The regulations provide that, in determining whether 
additional disability exists, the veteran's physical 
condition immediately prior to the disease or injury upon 
which the claim for compensation is based will be compared 
with the physical condition subsequent thereto.  With regard 
to medical or surgical treatment, the veteran's physical 
condition prior to the disease or injury is the condition 
that the medical or surgical treatment was designed to 
relieve.  Compensation is not payable if the additional 
disability or death results from the continuance or natural 
progress of the disease or injury for which the training, 
treatment, or hospitalization was authorized.  38 C.F.R. § 
3.358(b) (2003).

The additional disability or death must actually result from 
VA hospitalization, medical treatment, or surgical treatment, 
and not merely be coincidental therewith.  In the absence of 
evidence satisfying this causation requirement, the mere fact 
that aggravation occurred will not suffice to make the 
additional disability or death compensable.  38 C.F.R. § 
3.358(c)(1), (2) (2003).

Compensation is not payable for the necessary consequences of 
medical or surgical treatment properly administered with the 
express or implied consent of the veteran, or, in appropriate 
cases, the veteran's representative.  "Necessary 
consequences" are those which are certain to result from, or 
were intended to result from, the medical or surgical 
treatment provided.  Consequences otherwise certain or 
intended to result from a treatment will not be considered 
uncertain or unintended solely because it had not been 
determined, at the time consent was given, whether that 
treatment would in fact be administered.  38 C.F.R. § 
3.358(c)(3) (2003).

If the evidence establishes that the proximate cause of the 
injury suffered was the veteran's willful misconduct or 
failure to follow instructions, the additional disability or 
death will not be compensable, except in the case of a 
veteran who is incompetent.  38 C.F.R. § 3.358(c)(4) (2003).

Regardless of the appellant's opinion to the contrary, the 
evidence simply does not indicate that the veteran's death 
was due to VA medical treatment of any kind.  VA medical 
records of the veteran's treatment fail to indicate that 
cancer of the left lung was noted but not treated.

Moreover, the terminal records dated in July 1990 indicate 
that the mass discovered in the veteran's left lower lung had 
been discovered only days earlier.  More specifically, the 
terminal advanced lung cancer was not attributable to VA 
medical treatment.  Instead, this disability appeared to be 
the natural progress of a rapidly spreading preexisting 
disease process.  Absent evidence of a nexus between the 
disabilities that caused the veteran's death and VA medical 
treatment, dependency and indemnity compensation for the 
cause of the veteran's death is not warranted.  See 38 
U.S.C.A. § 1151; 38 C.F.R. § 3.358.

In reaching this decision, the Board has given due 
consideration to the testimony offered by the appellant.  
However, as a layperson, she is not competent to render a 
medical diagnosis or to provide a competent medical nexus 
between the disabilities that resulted in the veteran's 
demise and his VA medical treatment.  Grottveit v. Brown, 5 
Vet. App. 91, 93 (1993); see also Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  Since the determinative issue 
involves a medical question, competent medical evidence is 
required.  Heuer v. Brown, 7 Vet. App. at 384; Grottveit, 5 
Vet. App. at 93.

On review, the preponderance of the evidence is against a 
finding of causation between VA treatment or lack thereof, 
and the veteran's death.  Specifically, the evidence does not 
establish that antidepressant medications proximately caused 
the veteran's death, or that such prescribed medication was 
the result of carelessness, negligence, lack of proper skill, 
error in judgment, or similar instance of fault on the part 
of the VA.  On the contrary, the evidence suggests that the 
veteran's metastatic carcinoma was first noted on admission 
in July 1990 five days prior to his death during his 
hospitalization at VA Medical Center.  Consequently, the 
criteria for service-connected death benefits pursuant to 38 
U.S.C. § 1151 are not met.

In reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence is against the veteran's 
claim, that doctrine is not applicable in the instant appeal.  
See 38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 
1 Vet. App. 49, 55-57 (1990).

Chapter 35

Education benefits are payable to the surviving spouse of a 
veteran who died of a service-connected disability, or who 
had a total service-connected disability that was permanent 
in nature. 38 U.S.C.A. § 3500.  The Board has determined that 
the veteran did not die of a service-connected disability.  
He was not service-connected for any disease or disability, 
and accordingly did not have a total service connected 
disability that was permanent in nature.  Accordingly, the 
appellant does not meet the eligibility criteria for Chapter 
35 education benefits.




ORDER

The Board having determined that new and material evidence 
not been presented, reopening of the claim of entitlement to 
service connection for the cause of the veteran's death is 
denied.

Entitlement to service-connected death benefits, pursuant to 
38 U.S.C. § 1151, is denied.

Entitlement to Dependent's Educational Assistance pursuant to 
Chapter 35, Title 38 of the United States Code is denied.




____________________________________________
	RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 459
Page 
2




